DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application No. 16/729483 filed on 5/16/2022.  Claims 1-8 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. §101 Rejections
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. Applicant has argued, with respect to the §101 rejection of claims 1-6, that the claims are directed to patent-eligible subject matter at least because the claims recite a practical application, particularly wherein “the learning planning part is configured to allocate each of the plurality of learning regions to a corresponding stopping period of the stopping periods.” Examiner respectfully disagrees.
Examiner submits that the contested claim language, above, amounts to nothing more than another mental process step. For example, a person driving a vehicle along a roadway can anticipate (e.g. predict) that they will be stopped or parked in the near future, and would then choose to perform other more computationally demanding steps that cannot safely be performed while also simultaneously thinking about and performing the driving procedures required for one to drive. Therefore, the hypothetical driver would choose to wait until parked to then perform the deeper mental tasks at hand. 
Therefore, the contested steps of [allocating] each of the plurality of learning regions to a corresponding stopping period of the stopping periods is nonetheless still a mental process step as part of the abstract idea of itself and therefore the claims remain rejected under §101.
Examiner does note, however, that newly added claims 7 and 8 do provide additional elements and positive recitations of subject matter that would provide a tangible practical application of the abstract idea and are, therefore, not rejected under §101. Examiner suggests to amend independent claims 1 and 6 with the subject matter of claims 7 and 8, respectively, to overcome this particular §101 rejection. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a learning planning part
a data set creating part
a learning part
a stopping period predicting part
a control part
Each of the aforementioned claim limitations appear in claim 1, but are also in claims 2-5 by way of dependency. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After a cursory review of the original disclosure, the learning planning part, data set creating part, learning part, and stopping period predicting part have been interpreted to be subcomponents of the main ECU, as seen in at least Fig 4 and it’s corresponding text in the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of itself of a mental process without significantly more. The claim(s) recite(s) the nominal steps of gathering data (e.g., acquire measured values of the plurality of input parameters and a measured value of the at least one output parameter corresponding to the measured values to create training data sets) and analyzing data (e.g., create a learning plan, perform learning of the neural network model using the training data sets, predict stopping periods of the vehicle, allocate the training data sets to a plurality of learning regions, perform learning of the neural network model for each learning region, and allocate the plurality of learning regions to the stopping periods so that learning of the neural network model is not suspended during the stopping periods). Essentially, each of the steps can be performed in the mental realm or by using pen/paper in order to, in the end, perform learning functions from the training data set when the vehicle is stopped. 
This judicial exception is not integrated into a practical application because as currently claimed, the claims amount to nothing more than gathering and analyzing data in order to perform learning using training data. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of an electronic control unit are merely used as tools to apply the abstract idea of itself.
Dependent claim 2 further details that the learning regions include a small learning region and a large learning region and allocating the small/large learning regions to the stopping periods, which is merely just more data processing that can be performed in the mental realm. 
Similarly, dependent claim 3 focuses on giving priority orders, dependent claim 4 further detailing the priority orders having values of the input parameters with high frequencies of appearance having a higher priority, and dependent claim 5 regards changing the priority orders of learning in accordance with information on a road. These dependent claims further detail the abstract idea of itself but fail to provide any additional elements or details that would transform the abstract idea into patent-eligible subject matter.

Allowable Subject Matter
While the claims are currently rejected under §101, as detailed above, the subject matter of the claimed invention would nonetheless be allowable if amended (or persuasively argued) to overcome the outstanding §101 rejection. Particularly, the claims recite the steps of “[allocating] the plurality of learning regions to the stopping periods so that the learning of the neural network model is not suspended during the stopping periods” which is novel and not found or made obvious by any of the prior art available to one of ordinary skill in the art at the time the invention was filed.
As previously mentioned, above, Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668